Name: Commission Regulation (EEC) No 1250/78 of 12 June 1978 amending Regulation (EEC) No 1624/76 as regards the additional amount of aid payable for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State
 Type: Regulation
 Subject Matter: agricultural activity;  agricultural policy;  processed agricultural produce;  food technology
 Date Published: nan

 Avis juridique important|31978R1250Commission Regulation (EEC) No 1250/78 of 12 June 1978 amending Regulation (EEC) No 1624/76 as regards the additional amount of aid payable for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State Official Journal L 155 , 13/06/1978 P. 0011 - 0011 Greek special edition: Chapter 03 Volume 21 P. 0142 Spanish special edition: Chapter 03 Volume 14 P. 0111 Portuguese special edition Chapter 03 Volume 14 P. 0111 Finnish special edition: Chapter 3 Volume 9 P. 0253 Swedish special edition: Chapter 3 Volume 9 P. 0253 COMMISSION REGULATION (EEC) No 1250/78 of 12 June 1978 amending Regulation (EEC) No 1624/76 as regards the additional amount of aid payable for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (1), as last amended by Regulation (EEC) No 1038/78 (2), and in particular Article 10 thereof, Whereas Article 8 (2) of Commission Regulation (EEC) No 1624/76 of 2 July 1976 concerning special arrangements for the payment of aid for skimmed-milk powder denatured or processed into compound feedingstuffs in the territory of another Member State (3), as last amended by Regulation (EEC) No 2724/77 (4), provides that in cases where the amount of aid, expressed in the currency of the Member State of destination, applicable on the day when denaturing or processing into compound feedingstuffs of the skimmed milk takes place is higher than that applicable on the day of export, an amount corresponding to this increase shall be paid by the Member State of destination to the importer on production of evidence that the processing or denaturing took place after the date of application of the new rate of aid; Whereas in practice the importer does not always himself process the skimmed-milk powder into compound feedingstuffs ; whereas it is economically justified for the supplementary amount to be paid to the person processing the skimmed-milk powder ; whereas it is consequently necessary to amend Regulation (EEC) No 1624/76; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 In the first sentence of Article 8 (2) of Regulation (EEC) No 1624/76, the term "importer" is hereby amended to read "person processing the skimmed-milk powder". Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 June 1978. For the Commission Finn GUNDELACH Vice-President (1)OJ No L 148, 28.6.1968, p. 13. (2)OJ No L 134, 22.5.1978, p. 4. (3)OJ No L 180, 6.7.1976, p. 9. (4)OJ No L 315, 9.12.1977, p. 15.